Citation Nr: 0829567	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  00-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tibia and fibula impairment.


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1995 to 
January 1998.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board previously remanded this matter in February 2004.  

A November 2004 VA examination reflect that the veteran 
complained of low back pain.  A claim for service connection 
for low back pain secondary to the veteran's service-
connected right leg tibia and fibula disability is referred 
to the RO for appropriate development.


FINDING OF FACT

The veteran's tibia and fibula disability is productive of 
moderate impairment.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for tibia and fibula 
impairment have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2001 letter, the RO provided the veteran with 
notice of the information necessary to substantiate his 
service connection claim and informed him what evidence VA 
would be responsible for obtaining and what evidence VA would 
assist him in obtaining.  

The veteran's claim for an increased rating stems from a 
January 2000 notice of disagreement with the December 1999 
rating decision.  The Court has held that once a decision 
awarding service connection and assigning a disability rating 
has been made, section 5103(a) notice purpose has served its 
purpose and its application is no longer required because the 
claim has been substantiated.  Dingess at 490.  Rather, the 
RO must issue a Statement of the Case (SOC).  Id.  The RO 
issued an SOC in March 2000 in response to the veteran's 
disagreement that advised him of the pertinent laws and 
regulations and the reasons for the decision.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).
  

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran by 
obtaining the service medical records and relevant post- 
service medical records.  The veteran had VA examinations in 
1999, 2001 and 2004.   The veteran was scheduled for a VA 
examination as ordered by the Board's February 2004 remand 
but did not report for that examination.  The veteran has not 
alleged that any relevant evidence remains outstanding.  
Accordingly, the Board will consider the case based upon the 
evidence of record.  38 C.F.R. § 3.655 (2007).

II.  Analysis of Claim 

The veteran seeks an initial rating in excess of 10 percent 
for tibia and fibula impairment.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, as in this case, separate or 
"staged" evaluations may be assigned for separate periods of 
time based on the facts found. Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  Only the specific criteria of the 
Diagnostic Code are to be considered.  Massey v. Brown, 
7 Vet. App. 204, 208 (1994).

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Secretary shall consider all information and lay and 
medical evidence of record in the case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

In a December 1999 rating decision, the RO granted service 
connection for residuals of fracture, right tibia-fibula with 
open reduction internal fixation and assigned an initial 
disability evaluation of 10 percent under Diagnostic Code 
5262.  

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 10 percent rating is assignable for impairment of 
the tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assignable for impairment of the tibia 
and fibula with moderate knee or ankle disability.  A 30 
percent rating is assignable when there is malunion of the 
tibia and fibula with marked knee or ankle disability, and a 
maximum evaluation of 40 percent is assignable for nonunion 
of the tibia and fibula with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007).

The Board notes that normal dorsiflexion of the ankle is 20 
degrees.  Normal plantar flexion of the ankle is 45 degrees.  
Normal flexion of the knee is 140 degrees, and normal 
extension of the knee is to 0 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2007).

Words such as "mild," "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. 4.6 (2007).  It should also be noted that 
use of terminology such as "mild" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The veteran served on active duty from September 1995 to 
January 1998.  Service medical records show that the veteran 
sustained a fracture of the right tibia and fibula in 
November 1996.  He was diagnosed with a compound fracture of 
the right tibia and fibula and underwent surgeries in 
November 1996 and May 1997.  He was placed on limited duty 
for a period of 12 months.   

In September 1997, the veteran was evaluated by an orthopedic 
physician at the U.S. Naval Hospital, Okinawa, Japan.  The 
examiner noted that the veteran sustained a grade I open 
fracture of the right tibia in November 1996 and was treated 
with nonreamed intramedullary rodding for the right tibia the 
day of the injury.  The examiner noted that the veteran 
underwent an operation in May 1997 for right tibial nonunion 
which was treated with an exchange intramedullary rod of the 
tibia.  Postoperatively, the veteran was able to progress to 
full weight bearing but had continued pain in the right ankle 
and at the site of the fibular osteotomy.  It was noted that 
he could not stand for more than 15 minutes without pain.  
The veteran  was unable to run secondary to pain and could 
only walk approximately 100 yards before having pain in the 
right ankle.  The examiner noted that the veteran was taking 
nonsteroidal anti-inflammatory medicines and undergoing 
physical therapy for right ankle strengthening.  His tibia 
had gone on to complete union.  

On physical examination, the examiner observed that the 
veteran walked with a mildly antalgic gait.  The examiner 
noted that the veteran had no varus or valgus angulation of 
the tibia and no rotational deformity as compared to the 
contralateral side.  The examiner noted that the veteran had 
tenderness to palpation over the anterior aspect of the ankle 
joint as well as over the mid shaft of the fibula at the 
osteotomy site.  There was no tenderness over the tibia.  The 
range of motion of the knee was from -10 to 140 degrees.  
There was no effusion.  The examiner noted that the veteran 
had negative McMurray's, negative Lachman's and negative 
medial or lateral jointline tenderness.  

On examination of the ankles, the veteran had 30 degrees of 
dorsiflexion, 50 degrees of plantar flexion and 5 degrees of 
subtalar motion, eversion and inversion.  The veteran had 5/5 
strength in the extensor hallucis longus and anterior 
tibialis as well as in the quadriceps and hamstrings.  There 
was moderate calf atrophy when measured at the greatest 
circumference.  The right calf was 37 centimeters, and the 
left calf was 39 centimeters.  Both lower extremities were 
neurologically intact.  The examiner diagnoses were right 
tibia open fracture, surgically treated and right tibia 
nonunion, surgically treated.  

In September 1997,  a physical evaluation board found that 
the veteran was not qualified for full duty and recommended 
separation from service.    

The veteran had a VA examination in June 1999.  The veteran 
reported splintering pains in his leg.  The examiner noted 
the veteran's history of fracture in 1996 and open reduction 
using a rod.  The examiner noted that the rod was still 
present.    

Physical examination revealed that the veteran walked with a 
normal gait.    
There was no swelling of the extremity and no heat or 
redness.  The veteran had flexion of the right knee of 90 
degrees.  He had zero degrees of extension.  The examiner 
noted that the collaterals and cruciates were intact.  The 
examiner did not note any range of motion findings for the 
right ankle.  The examiner's impressions included fracture of 
the right tibia-fibula and healed fracture of the right leg.  
A report of a right ankle x-ray noted a minimal discrepancy 
in the level of the ankle joints.

At an April 2001 VA examination, the examiner noted that the 
veteran fractured his right tibia and fibula in 1996, at 
which time a rod and screws were placed in the right lower 
leg to immobilize the compound fracture.  It was noted that 
the rod and screws broke two months later and were removed 
and replaced.  Subsequently, the veteran had a boot on the 
right lower leg that he wore for 18 months.  The examiner 
noted that, shortly after the second rod and screws were 
placed in, the distal screws broke again, and nothing had 
been done relative to that. 
The veteran's complaints included pain in the distal right 
leg and foot. The veteran reported that he could not run or 
exercise since his operation.  He did not describe a limp but 
could not stand on the leg for extended periods of time 
without aggravating the pain.

Physical examination showed that the veteran walked with a 
normal gait.  There was a healed operative incision just 
below the right knee.  The examiner noted that the lower 
extremity showed no heat or swelling.  The examiner noted 
that there was a screw just above the ankle on the right side 
in the subcutaneous tissue.  It was not tender to palpation.  
The veteran had normal flexion of the right knee and right 
foot and normal mobility of the right foot.  The examiner's 
impression was fracture of the right tibia and fibula with 
status post open reduction for these fractures of the right 
lower leg and continued operative discomfort in the right leg 
and foot. 

VA progress notes dated in November 2001 reflect that the 
veteran complained of chronic but worsening intermittent pain 
and swelling in the right leg.  He reported that he was 
sometimes not able to bear weight on the leg because of pain 
and discomfort.  The pain and swelling was worsened depending 
on how long the veteran was weight bearing.  It was noted 
that the veteran took ibuprofen three times a day with 
reasonable effect.  

Orthopedic treatment records dated in July 2002 reflect that 
the veteran was referred for orthopedic consultation 
secondary to continued right lower leg pain over the distal 
locking screw.  Physical exam showed an osteophyte forming at 
the distal locking screw area.  The veteran underwent surgery 
in August 2002 to remove a bony extosis from the right leg.

The veteran had a VA examination in November 2004.  The 
examiner noted that the veteran's complaints included some 
pain in the distal portion of the leg with prolonged 
standing.  It was noted that the veteran did not complain of 
leg length problems and did not use ambulatory aids.  The 
veteran did not complain of instability.  He had some 
swelling of the right ankle area and lower leg with prolonged 
standing.  He reported occasional throbbing in the lower leg 
and occasional sharp pain in the distal portion of the leg.  
He reported that his right knee had some intermittent pain in 
the lower portion.  The veteran also complained of equal knee 
pain in the left knee, which had been present for over a 
year.  The veteran  reported that the knees bothered him with 
prolonged standing and if he had to squat down.  It was noted 
that the veteran was able to walk about one-half mile to one 
mile and was then limited by knee pain.  Standing was limited 
to about 30 minutes due to knee pain.  The veteran did not do 
regular exercise.  It was noted that the veteran worked as a 
parts manager at a rental company.  The veteran reported that 
he was standing about two to three hours during the day and 
sitting the rest of the time.  The veteran did not miss any 
work due to his illness.  

On physical examination of the right knee, the examiner noted 
that the veteran had a normal gait.  He did not have a limp 
and did not use ambulatory aids.  Examination of the knee 
revealed no effusion.  There was no tenderness to palpation 
of the knee.  There was a well-healed scar over the patella 
tendon and tibial tubercle.  Sensory examination showed a 
small area of numbness at the upper portion of the scar.  The 
examiner noted pain-free range of motion of the knee to 140 
degrees.  The knee was stable to varus and valgus stress.  
Anterior drawer and Lachman's were negative.  

On physical examination of the right ankle, the examiner 
noted a well-healed scar above on the lateral side of the 
ankle.  The range of motion of the ankle was normal, and the 
ankle was non-tender.  There was no edema in the right lower 
extremity.  The examiner's impressions included healed, 
distal right tibial fracture with intermittent sharp pain, 
especially brought on by prolonged standing.  The examiner 
noted that the veteran had a normal gait and equal leg 
lengths.  The examiner stated that the veteran had a good 
result from his fracture in spite of having to have the 
nailing done twice.  The examiner stated that the pain the 
veteran had in his knees was chondromalacia patella of both 
knees.  The examiner stated that the right knee pain was 
related to disuse softening of the cartilage during the one a 
half years of nonweightbearing.  

VA treatment records show that the veteran was seen several 
times in June 2006 with complaints of pain in both legs, 
greater in the right leg.  The veteran described the pain as 
sharp and aggravated when walking.  

The veteran did not report for a scheduled VA examination in 
January 2007.   

The Board finds that the evidence in this case supports an 
initial rating of 20 percent under DC 5262.  Over the appeal 
period, VA examiners have noted range of motion of the knee 
from 90 degrees to 140 degrees.  Examiners have noted 
complaints of right ankle pain but have concluded that the 
range of motion of the right ankle is normal.  Most recently, 
the 2004 VA examination noted complaints of right knee pain 
and findings of normal range of motion and right knee 
chondromalacia.  Although the findings show normal range of 
motion of the knee and ankle, under DeLuca, the Board must 
also consider the functional loss associated with the 
veteran's disability.  The evidence in this case shows that 
the veteran's disability results in functional loss due to 
pain that limits his ability to stand or walk for long 
periods, and VA medical records show that the veteran has 
consistently reported sharp pain with weight-bearing and 
occasional swelling.  The VA examination reports have 
indicated that the veteran is not able to stand for more than 
30 minutes due to pain in the right leg.  In light of this 
functional impairment, the Board finds that the 
manifestations of the veteran's disability more closely 
approximate moderate impairment, warranting a 20 percent 
rating under DC 5262.  A higher rating is not warranted under 
DC 5262 unless there is evidence of malunion of the tibia and 
the fibula.

The Board has also considered the applicable rating codes 
pertaining to limitation of motion of the knee and ankle.  
The evidence does not show that the criteria for a rating in 
excess of 20 percent are met under the rating criteria 
pertaining to limitation of motion of the knee.  Under 38 
C.F.R. § 4.71a, DC 5260, a 30 percent rating is assigned when 
flexion of the knee is limited to 15 degrees.  38 C.F.R.
§ 4.71, DC 5260 (2007).  Under DC 5261, a 30 percent rating 
requires extension limited to 20 degrees.  38 C.F.R. § 4.71a, 
DC 5261.  Such findings have not been shown in this case.  
The rating criteria pertaining to ankle disabilities provide 
that,   absent findings of ankylosis, 20 percent is the 
maximum rating for limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Codes 5270 and 5271 (2007).  There 
is no evidence in this case of ankylosis of the right ankle.  
 
Finally, the evidence does not reflect that the veteran's 
right tibia and fibula disability has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2007) for the assignment of an extraschedular 
evaluation.


ORDER


An initial rating of 20 percent is granted for tibia and 
fibula impairment, subject to regulations governing the 
payment of monetary benefits.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


